DETAILED ACTION
Drawings
The drawings were received on 01/13/21.  These drawings are approved.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 11 – 19, the prior art fails to disclose, in combination with all of the limitations, a linear generator adapted to be affixed to a seabed, a floating assembly connected to said linear generator, the floating assembly having a lower floating body connected to the rotor of said linear generator through an anchor chain; and an upper floating body connected to the lower floating body through a rigid rod, the upper floating body adapted to float on a sea surface, and the upper floating body is adapted to collect wave energy and to control buoyancy of the floating assembly and to control a distance between the floating assembly and the linear generator,  and further disclosing a remote control system connected to said upper floating body and said lower floating body, and the upper floating body has an upper chamber and a lower chamber, the upper chamber having a two-way water pump mounted thereto, the lower chamber being a ballast tank, said upper floating body controlling an amount of water .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
February 17, 2021